Reasons for Allowance
1.	Claims 1 and 3-16 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED pixel circuit. The closet prior arts, Yamazaki (US 20030129790 A1 e.g., an OLED pixel as shown in Fig. 17), Yamazaki (US 20030063053 A1 e.g., an OLED pixel as shown in Fig. 2), and Choi (US 20110193768 A1), individually or in combination, discloses an OLED pixel circuit, comprising: a first conductive film (gate electrode film 112); a second conductive film (gate electrode film 113); a third conductive film (conductive film 123); a capacitor (capacitor 307); a light-emitting element (light-emitting element 309), and a semiconductor film comprises a first region (semiconductor layer region 105) as a channel formation region of a first transistor (transistor 305), a second region (semiconductor layer region 106) as a channel formation region of a second transistor (transistor 305), and an impurity region (source/drain of transistor 305 and source/drain of transistor 306) between the first region and the second region, wherein the third conductive film (conductive film 123) is electrically connected one of the source and the drain of the second transistor (drain/source of transistor 306) to a pixel electrode (pixel electrode 131) of the light-emitting element (light-emitting element 309), wherein the capacitor (e.g., Figs. 1 and 3; capacitor 307) comprises a first electrode comprising the third region (e.g., Figs. 1 and 3; semiconductor layer 107) of the semiconductor film, wherein the first region (semiconductor layer region 105) of the semiconductor film has a bent shape (e.g., Fig. 12; bent shape), wherein the pixel electrode (pixel electrode 131) has a region overlapping with the semiconductor film (semiconductor film including semiconductor layers 105, 106 and 107), wherein the pixel electrode (pixel electrode 131) is provided 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691